Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” without significantly more. 
	The claims recite:

selecting, by an electronic device comprising at least one processor, a data set for an application area;

creating, by the electronic device comprising at least one processor, a weighted data set based on weighted scores assigned to data in the data set;

generating, by the electronic device comprising at least one processor, a correlation between the weighted data set and one or more previously correlated weighted data sets; and

determining, by the electronic device comprising at least one processor, a recommended action as a response to an event related to the data set, and outcome information for the recommended action, wherein said determining is based at least in part upon the correlation between the weighted data set and one or more previously correlated weighted data sets.

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A method comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

a data set for an application area (unspecified)

a weighted data set based on weighted scores

a correlation between the weighted data set and one or more previously correlated weighted data sets

a recommended action as a response to an event related to the data set,

outcome information for the recommended action

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A processor
	(2) An electronic device comprising a processor

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0035] The server 105 contains processing components and software and/or hardware components for implementing the decision support system. The server 105 contains a processor for performing the related tasks of the decision support system. The server 105 also contains internal memory for performing the necessary processing tasks. In addition, the server 105 is connected to an external storage component 110 via the network 120. The processor is configured to execute one or more software applications to control the operation of the various modules of the server as will be discussed below in reference to Figure 2. The processor is also configured to access the internal memory of the server 105, or the external storage 110 to read and/or store data. The processor may be any conventional general purpose single- or multi-chip microprocessor such as a Pentium* processor, Pentium II* processor, Pentium III* processor, Pentium IV* processor, Pentium* Pro processor, a 8051 processor, a MIPS* processor, a Power PC* processor, or an ALPHA* processor. In addition, the microprocessor 100 may be any conventional special purpose microprocessor such as a digital signal processor.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “electronic device comprising a processor” is a broad term which is described at a high level. Applicant’s Specification recites:

[0035] The server 105 contains processing components and software and/or hardware components for implementing the decision support system. The server 105 contains a processor for performing the related tasks of the decision support system. The server 105 also contains internal memory for performing the necessary processing tasks. In addition, the server 105 is connected to an external storage component 110 via the network 120. The processor is configured to execute one or more software applications to control the operation of the various modules of the server as will be discussed below in reference to Figure 2. The processor is also configured to access the internal memory of the server 105, or the external storage 110 to read and/or store data. The processor may be any conventional general purpose single- or multi-chip microprocessor such as a Pentium* processor, Pentium II* processor, Pentium III* processor, Pentium IV* processor, Pentium* Pro processor, a 8051 processor, a MIPS* processor, a Power PC* processor, or an ALPHA* processor. In addition, the microprocessor 100 may be any conventional special purpose microprocessor such as a digital signal processor.

	Further, it recites:
[0007] The system, method, and devices of the invention each have several aspects, no single one of which is solely responsible for its desirable attributes. Without limiting the scope of this invention, its more prominent features will now be discussed briefly. After considering this discussion, and particularly after reading the section entitled "Detailed Description of Certain Embodiments" one will understand how the features of this invention provide advantages over other error management solutions.


	Further, it recites:

[0032] In the following description, specific details are given to provide a thorough understanding of the disclosed methods and apparatus. However, it will be understood by one of ordinary skill in the art that the disclosed methods and apparatus may be practiced without these specific details. For example, electrical components may be shown in block diagrams in order not to obscure certain aspects in unnecessary detail. In other instances, such components, other structures and techniques may be shown in detail to further explain certain aspects.

This “electronic device comprising a processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) An electronic device comprising a processor

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0035] The server 105 contains processing components and software and/or hardware components for implementing the decision support system. The server 105 contains a processor for performing the related tasks of the decision support system. The server 105 also contains internal memory for performing the necessary processing tasks. In addition, the server 105 is connected to an external storage component 110 via the network 120. The processor is configured to execute one or more software applications to control the operation of the various modules of the server as will be discussed below in reference to Figure 2. The processor is also configured to access the internal memory of the server 105, or the external storage 110 to read and/or store data. The processor may be any conventional general purpose single- or multi-chip microprocessor such as a Pentium* processor, Pentium II* processor, Pentium III* processor, Pentium IV* processor, Pentium* Pro processor, a 8051 processor, a MIPS* processor, a Power PC* processor, or an ALPHA* processor. In addition, the microprocessor 100 may be any conventional special purpose microprocessor such as a digital signal processor.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “electronic device comprising a processor” is a broad term which is described at a high level. Applicant’s Specification recites:

[0035] The server 105 contains processing components and software and/or hardware components for implementing the decision support system. The server 105 contains a processor for performing the related tasks of the decision support system. The server 105 also contains internal memory for performing the necessary processing tasks. In addition, the server 105 is connected to an external storage component 110 via the network 120. The processor is configured to execute one or more software applications to control the operation of the various modules of the server as will be discussed below in reference to Figure 2. The processor is also configured to access the internal memory of the server 105, or the external storage 110 to read and/or store data. The processor may be any conventional general purpose single- or multi-chip microprocessor such as a Pentium* processor, Pentium II* processor, Pentium III* processor, Pentium IV* processor, Pentium* Pro processor, a 8051 processor, a MIPS* processor, a Power PC* processor, or an ALPHA* processor. In addition, the microprocessor 100 may be any conventional special purpose microprocessor such as a digital signal processor.

	Further, it recites:
[0007] The system, method, and devices of the invention each have several aspects, no single one of which is solely responsible for its desirable attributes. Without limiting the scope of this invention, its more prominent features will now be discussed briefly. After considering this discussion, and particularly after reading the section entitled "Detailed Description of Certain Embodiments" one will understand how the features of this invention provide advantages over other error management solutions.


	Further, it recites:

[0032] In the following description, specific details are given to provide a thorough understanding of the disclosed methods and apparatus. However, it will be understood by one of ordinary skill in the art that the disclosed methods and apparatus may be practiced without these specific details. For example, electrical components may be shown in block diagrams in order not to obscure certain aspects in unnecessary detail. In other instances, such components, other structures and techniques may be shown in detail to further explain certain aspects.


Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

2. The method of Claim 1, further comprising performing, by the electronic device comprising at least one processor, statistical analysis on the data set.

	Applicant’s Claim 2 merely teaches statistical analysis. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The method of Claim 1, wherein the weighted data set is created according to weighting guidelines that evolve and develop over time.

	Applicant’s Claim 3 merely teaches weighted data set. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The method of Claim 1, further comprising performing statistical analysis on the data set, wherein statistical analysis performed on the data set is performed by a statistical analyses engine programmed with one or more models, wherein each model comprises mathematical instructions for processing the data set.

	Applicant’s Claim 4 merely teaches statistical analysis. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. The method of Claim 4, wherein the mathematical instructions comprise weights to be assigned to the data set according to at least one of a source from which the data set was received and an age of the data set.

	Applicant’s Claim 5 merely teaches mathematical instructions. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

6. The method of Claim 4, wherein the mathematical instructions comprise at least one of fuzzy logic instructions, Bayesian analyses instructions, neural network analyses instructions, probability calculation instructions, mean calculation instructions, confidence interval calculation instructions, Z-test instructions, T-test instructions, autoregressive modeling instructions, or residual analysis instructions for multiple regression.

	Applicant’s Claim 6 merely teaches mathematical instructions. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. The method of Claim 1 wherein the data set for an application area comprises data from a sensor network.

	Applicant’s Claim 7 merely teaches data set for an application area. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

8. The method of Claim 7, further comprising performing, by the electronic device comprising at least one processor, statistical analysis by a statistical analyses engine on the data set.

	Applicant’s Claim 8 merely teaches statistical analysis. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

9. The method of Claim 7 further comprising performing statistical analysis on the data set, wherein the statistical analyses engine is configured to be programmed with one or more models, wherein each model comprises mathematical instructions for processing the data set.

	Applicant’s Claim 9 merely teaches statistical analysis. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. The method of Claim 9, wherein the mathematical instructions comprise weights to be assigned to the data set according to at least one of a source from which the data set was received or an age of the data set.

	Applicant’s Claim 10 merely teaches mathematical instructions. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

11. The method of Claim 9, wherein the mathematical instructions comprise at least one of fuzzy logic instructions, Bayesian analyses instructions, neural network analyses instructions, probability calculation instructions, mean calculation instructions, confidence interval calculation instructions, Z-test instructions, T-test instructions, autoregressive modeling instructions, or residual analysis instructions for multiple regression.

	Applicant’s Claim 11 merely teaches mathematical instructions. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “12. A method comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 12 that recite abstract ideas?

	YES. The following limitations in Claim 12 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:
selecting, by an electronic device comprising at least one processor, a data set for an application area;

analyzing, by the electronic device comprising at least one processor, the data set based on fuzzy logic instructions;

generating, by the electronic device comprising at least one processor, a recommended action and outcome information for the recommended action; and

performing, by the electronic device comprising at least one processor, statistical analysis by a statistical analysis engine configured to be programmed with one or more models, wherein each model comprises mathematical instructions for processing the data set, wherein the mathematical instructions comprise weights to be assigned to the data set according to at least one of a source from which the data set was received or an age of the data set.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A processor
	(2) An electronic device
	(3) “fuzzy logic instructions”

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0035] The server 105 contains processing components and software and/or hardware components for implementing the decision support system. The server 105 contains a processor for performing the related tasks of the decision support system. The server 105 also contains internal memory for performing the necessary processing tasks. In addition, the server 105 is connected to an external storage component 110 via the network 120. The processor is configured to execute one or more software applications to control the operation of the various modules of the server as will be discussed below in reference to Figure 2. The processor is also configured to access the internal memory of the server 105, or the external storage 110 to read and/or store data. The processor may be any conventional general purpose single- or multi-chip microprocessor such as a Pentium* processor, Pentium II* processor, Pentium III* processor, Pentium IV* processor, Pentium* Pro processor, a 8051 processor, a MIPS* processor, a Power PC* processor, or an ALPHA* processor. In addition, the microprocessor 100 may be any conventional special purpose microprocessor such as a digital signal processor.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “electronic device” is a broad term which is described at a high level. Applicant’s Specification recites:


[0035] The server 105 contains processing components and software and/or hardware components for implementing the decision support system. The server 105 contains a processor for performing the related tasks of the decision support system. The server 105 also contains internal memory for performing the necessary processing tasks. In addition, the server 105 is connected to an external storage component 110 via the network 120. The processor is configured to execute one or more software applications to control the operation of the various modules of the server as will be discussed below in reference to Figure 2. The processor is also configured to access the internal memory of the server 105, or the external storage 110 to read and/or store data. The processor may be any conventional general purpose single- or multi-chip microprocessor such as a Pentium* processor, Pentium II* processor, Pentium III* processor, Pentium IV* processor, Pentium* Pro processor, a 8051 processor, a MIPS* processor, a Power PC* processor, or an ALPHA* processor. In addition, the microprocessor 100 may be any conventional special purpose microprocessor such as a digital signal processor.

	Further, it recites:
[0007] The system, method, and devices of the invention each have several aspects, no single one of which is solely responsible for its desirable attributes. Without limiting the scope of this invention, its more prominent features will now be discussed briefly. After considering this discussion, and particularly after reading the section entitled "Detailed Description of Certain Embodiments" one will understand how the features of this invention provide advantages over other error management solutions.


	Further, it recites:

[0032] In the following description, specific details are given to provide a thorough understanding of the disclosed methods and apparatus. However, it will be understood by one of ordinary skill in the art that the disclosed methods and apparatus may be practiced without these specific details. For example, electrical components may be shown in block diagrams in order not to obscure certain aspects in unnecessary detail. In other instances, such components, other structures and techniques may be shown in detail to further explain certain aspects.

This “electronic device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “fuzzy logic instruction” is a broad term which is described at a high level. Applicant’s Specification recites:

[0047]    The modules 228, 232 and 234 are analysis components that are used in searching  for patterns, correlated  events, recommended  actions and/or probable consequences using various mathematical methods. A fuzzy inference engine component 228 is configured to analyze any of the newly retrieved and/or stored data according to fuzzy logic rules defined by the specific decision support model that is being executed. Examples of commercially available fuzzy inference engines include: mbFuzzIT, Mentalogic Systems Inc Fuzzy Inference Engine and the Fuzzy Inference Development Environment from Zaptron. Fuzzy logic can be used to represent the correctness of a chain of reasoning connecting a chain of events. The correctness can vary from true (represented by a 1, for example), to false (represented by zero, for example) and may be equal to intermediate values (almost true or almost false). Those of skill in the art will recognize these and other uses of fuzzy logic. Fuzzy logic rules may be used to identify various inferences and/or implications correlated to various chains of events.  The various inferences and/or implications may be the recommended actions and/or consequences identified by the decision support model.

	[0061]    Fuzzy rules are selected or defined at step 414. Fuzzy rules may include chains of fuzzy variable membership functions combined with fuzzy logic operations including unions, intersections, and complements or combinations thereof. Fuzzy rules may also include modifiers (e.g., raising membership functions to a power to add a degree of correctness or incorrectness) that may be used to apply the weighting factors assigned in step 410. The template 1100 contains a rules definition data structure 1130 that lists rules sets (identified by rule numbers) for each variable and lists the associated Fuzzy Rules System and/or Application that the rule set numbers relate to. In this example, a Rule Library 434 presents a list of tools, each of which is linked to a series of pre-defined rule sets is used In the first instance, an application Zaptron FIDE that resides on system SuperSam3 is selected and Rule set 87 is used to identify anomalies in the FAA registration database. The rules selection process is continued for each variable or variables with as many rules as needed. A fuzzy rule library may contain guidelines to designing the fuzzy rules in step 414. In some embodiments, the fuzzy rule guidelines contained in the library 434 evolve or develop over time (e.g., during development of the system or during actual use of the system). The basics of fuzzy logic are known to those of skill in the art and will not be discussed in detail.

	[0062] Similar to fuzzy logic base rules, analysis functions may be designed or defined at step 416. Analysis functions can include probability theory, Boolean logic, data mining and other types of correlative types of analysis functions. Analysis functions can include any of several analysis techniques known to those of skill in the art, such as:

This “fuzzy logic instruction” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) An electronic device
	(3) “fuzzy logic instructions”

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0035] The server 105 contains processing components and software and/or hardware components for implementing the decision support system. The server 105 contains a processor for performing the related tasks of the decision support system. The server 105 also contains internal memory for performing the necessary processing tasks. In addition, the server 105 is connected to an external storage component 110 via the network 120. The processor is configured to execute one or more software applications to control the operation of the various modules of the server as will be discussed below in reference to Figure 2. The processor is also configured to access the internal memory of the server 105, or the external storage 110 to read and/or store data. The processor may be any conventional general purpose single- or multi-chip microprocessor such as a Pentium* processor, Pentium II* processor, Pentium III* processor, Pentium IV* processor, Pentium* Pro processor, a 8051 processor, a MIPS* processor, a Power PC* processor, or an ALPHA* processor. In addition, the microprocessor 100 may be any conventional special purpose microprocessor such as a digital signal processor.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “electronic device” is a broad term which is described at a high level. Applicant’s Specification recites:

[0035] The server 105 contains processing components and software and/or hardware components for implementing the decision support system. The server 105 contains a processor for performing the related tasks of the decision support system. The server 105 also contains internal memory for performing the necessary processing tasks. In addition, the server 105 is connected to an external storage component 110 via the network 120. The processor is configured to execute one or more software applications to control the operation of the various modules of the server as will be discussed below in reference to Figure 2. The processor is also configured to access the internal memory of the server 105, or the external storage 110 to read and/or store data. The processor may be any conventional general purpose single- or multi-chip microprocessor such as a Pentium* processor, Pentium II* processor, Pentium III* processor, Pentium IV* processor, Pentium* Pro processor, a 8051 processor, a MIPS* processor, a Power PC* processor, or an ALPHA* processor. In addition, the microprocessor 100 may be any conventional special purpose microprocessor such as a digital signal processor.

	Further, it recites:
[0007] The system, method, and devices of the invention each have several aspects, no single one of which is solely responsible for its desirable attributes. Without limiting the scope of this invention, its more prominent features will now be discussed briefly. After considering this discussion, and particularly after reading the section entitled "Detailed Description of Certain Embodiments" one will understand how the features of this invention provide advantages over other error management solutions.


	Further, it recites:

[0032] In the following description, specific details are given to provide a thorough understanding of the disclosed methods and apparatus. However, it will be understood by one of ordinary skill in the art that the disclosed methods and apparatus may be practiced without these specific details. For example, electrical components may be shown in block diagrams in order not to obscure certain aspects in unnecessary detail. In other instances, such components, other structures and techniques may be shown in detail to further explain certain aspects.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “fuzzy logic instruction” is a broad term which is described at a high level. Applicant’s Specification recites:

[0047]    The modules 228, 232 and 234 are analysis components that are used in searching  for patterns, correlated  events, recommended  actions and/or probable consequences using various mathematical methods. A fuzzy inference engine component 228 is configured to analyze any of the newly retrieved and/or stored data according to fuzzy logic rules defined by the specific decision support model that is being executed. Examples of commercially available fuzzy inference engines include: mbFuzzIT, Mentalogic Systems Inc Fuzzy Inference Engine and the Fuzzy Inference Development Environment from Zaptron. Fuzzy logic can be used to represent the correctness of a chain of reasoning connecting a chain of events. The correctness can vary from true (represented by a 1, for example), to false (represented by zero, for example) and may be equal to intermediate values (almost true or almost false). Those of skill in the art will recognize these and other uses of fuzzy logic. Fuzzy logic rules may be used to identify various inferences and/or implications correlated to various chains of events.  The various inferences and/or implications may be the recommended actions and/or consequences identified by the decision support model.

	[0061]    Fuzzy rules are selected or defined at step 414. Fuzzy rules may include chains of fuzzy variable membership functions combined with fuzzy logic operations including unions, intersections, and complements or combinations thereof. Fuzzy rules may also include modifiers (e.g., raising membership functions to a power to add a degree of correctness or incorrectness) that may be used to apply the weighting factors assigned in step 410. The template 1100 contains a rules definition data structure 1130 that lists rules sets (identified by rule numbers) for each variable and lists the associated Fuzzy Rules System and/or Application that the rule set numbers relate to. In this example, a Rule Library 434 presents a list of tools, each of which is linked to a series of pre-defined rule sets is used In the first instance, an application Zaptron FIDE that resides on system SuperSam3 is selected and Rule set 87 is used to identify anomalies in the FAA registration database. The rules selection process is continued for each variable or variables with as many rules as needed. A fuzzy rule library may contain guidelines to designing the fuzzy rules in step 414. In some embodiments, the fuzzy rule guidelines contained in the library 434 evolve or develop over time (e.g., during development of the system or during actual use of the system). The basics of fuzzy logic are known to those of skill in the art and will not be discussed in detail.

	[0062] Similar to fuzzy logic base rules, analysis functions may be designed or defined at step 416. Analysis functions can include probability theory, Boolean logic, data mining and other types of correlative types of analysis functions. Analysis functions can include any of several analysis techniques known to those of skill in the art, such as:

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

13. The method of Claim 12, wherein the mathematical instructions comprise at least one of fuzzy logic instructions, Bayesian analyses instructions, neural network analyses instructions, probability calculation instructions, mean calculation instructions, confidence interval calculation instructions, Z-test instructions, T-test instructions, autoregressive modeling instructions, or residual analysis instructions for multiple regression.

	Applicant’s Claim 13 merely teaches mathematical instructions. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

14. The method of Claim 12, further comprising: receiving, by the electronic device comprising at least one processor, current data from at least one of a plurality of sources; comparing, by the electronic device comprising at least one processor, the current data and the previously received data; and providing, by the electronic device comprising at least one processor, a recommended action and outcome information for the recommended action based at least in part on the comparison.

	Applicant’s Claim 14 merely teaches current data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.



Claim 15
	Claim 15 recites:

15. The method of Claim 14, wherein the plurality of sources includes disparate sources.

	Applicant’s Claim 15 merely teaches disparate sources. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

16. The method of Claim 14, further comprising a database of previously recommended actions associated with the previously received data, wherein the electronic device is further configured to provide a recommended action and outcome information based at least in part on the current data, the previously received data, or the associated previously recommended actions.

	Applicant’s Claim 16 merely teaches a database of previously recommended actions associated with the previously received data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “17. A method for performing an application specific decision support model comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 17 that recite abstract ideas?

	YES. The following limitations in Claim 17 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:
identifying, by an electronic device comprising at least one processor, data sources for an application area;

selecting, by the electronic device comprising at least one processor, variables to be searched for in each identified data source;

assigning, by the electronic device comprising at least one processor, weights to each variable searched, wherein weights correspond to relevance of information in each data source;

identifying, by the electronic device comprising at least one processor, instructions to apply to a search of a selected variable in an identified data source;

conducting, by the electronic device comprising at least one processor, a correlation process, wherein a current scenario is correlated with previous scenarios;

conducting, by the electronic device comprising at least one processor, multiple analysis on the current scenario;

determining, by the electronic device comprising at least one processor, at least one next likely outcome or event for at least one time point;

identifying, by the electronic device comprising at least one processor, at least one recommendation for each time point, wherein the at least one recommendation is based on the at least one next likely outcome or event;

determining, by the electronic device comprising at least one processor, at least one potential consequence for each recommendation;

performing, by the electronic device comprising at least one processor, an action based upon the at least one recommendation and at least one potential consequence; and

storing, by the electronic device comprising at least one processor, results of the action.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) An electronic device

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0035] The server 105 contains processing components and software and/or hardware components for implementing the decision support system. The server 105 contains a processor for performing the related tasks of the decision support system. The server 105 also contains internal memory for performing the necessary processing tasks. In addition, the server 105 is connected to an external storage component 110 via the network 120. The processor is configured to execute one or more software applications to control the operation of the various modules of the server as will be discussed below in reference to Figure 2. The processor is also configured to access the internal memory of the server 105, or the external storage 110 to read and/or store data. The processor may be any conventional general purpose single- or multi-chip microprocessor such as a Pentium* processor, Pentium II* processor, Pentium III* processor, Pentium IV* processor, Pentium* Pro processor, a 8051 processor, a MIPS* processor, a Power PC* processor, or an ALPHA* processor. In addition, the microprocessor 100 may be any conventional special purpose microprocessor such as a digital signal processor.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “electronic device” is a broad term which is described at a high level. Applicant’s Specification recites:

[0035] The server 105 contains processing components and software and/or hardware components for implementing the decision support system. The server 105 contains a processor for performing the related tasks of the decision support system. The server 105 also contains internal memory for performing the necessary processing tasks. In addition, the server 105 is connected to an external storage component 110 via the network 120. The processor is configured to execute one or more software applications to control the operation of the various modules of the server as will be discussed below in reference to Figure 2. The processor is also configured to access the internal memory of the server 105, or the external storage 110 to read and/or store data. The processor may be any conventional general purpose single- or multi-chip microprocessor such as a Pentium* processor, Pentium II* processor, Pentium III* processor, Pentium IV* processor, Pentium* Pro processor, a 8051 processor, a MIPS* processor, a Power PC* processor, or an ALPHA* processor. In addition, the microprocessor 100 may be any conventional special purpose microprocessor such as a digital signal processor.

	Further, it recites:
[0007] The system, method, and devices of the invention each have several aspects, no single one of which is solely responsible for its desirable attributes. Without limiting the scope of this invention, its more prominent features will now be discussed briefly. After considering this discussion, and particularly after reading the section entitled "Detailed Description of Certain Embodiments" one will understand how the features of this invention provide advantages over other error management solutions.

	Further, it recites:

[0032] In the following description, specific details are given to provide a thorough understanding of the disclosed methods and apparatus. However, it will be understood by one of ordinary skill in the art that the disclosed methods and apparatus may be practiced without these specific details. For example, electrical components may be shown in block diagrams in order not to obscure certain aspects in unnecessary detail. In other instances, such components, other structures and techniques may be shown in detail to further explain certain aspects.

This “electronic device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor
	(2) An electronic device

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0035] The server 105 contains processing components and software and/or hardware components for implementing the decision support system. The server 105 contains a processor for performing the related tasks of the decision support system. The server 105 also contains internal memory for performing the necessary processing tasks. In addition, the server 105 is connected to an external storage component 110 via the network 120. The processor is configured to execute one or more software applications to control the operation of the various modules of the server as will be discussed below in reference to Figure 2. The processor is also configured to access the internal memory of the server 105, or the external storage 110 to read and/or store data. The processor may be any conventional general purpose single- or multi-chip microprocessor such as a Pentium* processor, Pentium II* processor, Pentium III* processor, Pentium IV* processor, Pentium* Pro processor, a 8051 processor, a MIPS* processor, a Power PC* processor, or an ALPHA* processor. In addition, the microprocessor 100 may be any conventional special purpose microprocessor such as a digital signal processor.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “electronic device comprising a processor” is a broad term which is described at a high level. Applicant’s Specification recites:

[0035] The server 105 contains processing components and software and/or hardware components for implementing the decision support system. The server 105 contains a processor for performing the related tasks of the decision support system. The server 105 also contains internal memory for performing the necessary processing tasks. In addition, the server 105 is connected to an external storage component 110 via the network 120. The processor is configured to execute one or more software applications to control the operation of the various modules of the server as will be discussed below in reference to Figure 2. The processor is also configured to access the internal memory of the server 105, or the external storage 110 to read and/or store data. The processor may be any conventional general purpose single- or multi-chip microprocessor such as a Pentium* processor, Pentium II* processor, Pentium III* processor, Pentium IV* processor, Pentium* Pro processor, a 8051 processor, a MIPS* processor, a Power PC* processor, or an ALPHA* processor. In addition, the microprocessor 100 may be any conventional special purpose microprocessor such as a digital signal processor.

	Further, it recites:
[0007] The system, method, and devices of the invention each have several aspects, no single one of which is solely responsible for its desirable attributes. Without limiting the scope of this invention, its more prominent features will now be discussed briefly. After considering this discussion, and particularly after reading the section entitled "Detailed Description of Certain Embodiments" one will understand how the features of this invention provide advantages over other error management solutions.

	Further, it recites:

[0032] In the following description, specific details are given to provide a thorough understanding of the disclosed methods and apparatus. However, it will be understood by one of ordinary skill in the art that the disclosed methods and apparatus may be practiced without these specific details. For example, electrical components may be shown in block diagrams in order not to obscure certain aspects in unnecessary detail. In other instances, such components, other structures and techniques may be shown in detail to further explain certain aspects.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

18. The method of Claim 17, wherein the making of at least one prediction, the identifying of at least one recommendation, or the determining of at least one potential consequence are executed simultaneously.

	Applicant’s Claim 18 merely teaches at least one prediction. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

19. The method of Claim 17, wherein the instructions comprise at least one of fuzzy logic instructions, Bayesian analyses instructions, neural network analyses instructions, probability calculation instructions, mean calculation instructions, confidence interval calculation instructions, Z-test instructions, T-test instructions, autoregressive modeling instructions, or residual analysis instructions for multiple regression.

	Applicant’s Claim 19 merely teaches instructions. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

20. The method of Claim 17, wherein the action performed comprises presenting the at least one recommendation and at least one consequence to a user for a user input.

	Applicant’s Claim 20 merely teaches presenting the at least one recommendation and at least one consequence. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. § 102(b) as being anticipated by Gomide, et al., Fuzzy Granular Evolving Modeling for Time Series Prediction, IEEE International Conference on Fuzzy Systems, 2011, pp. 2794-2801, in its entirety. Specifically:

Claim 1
           Claim 1's ''selecting, by an electronic device comprising at least one processor, a data set for an application area;'' is anticipated by Gomide, et al., page 2800, right column, second full paragraph, where it recites:

Variable selection may enhance the prediction ability of FBeM as well as provide useful insights about the data source. Time series carry a limited number of indispensable variables, while the remainders tend to confuse the underlying predictor. The input variables of FBeM may be inconsecutive measurements of the time series or we may perform selection of n < M variables, which are not necessarily sequential. In this experiment, variables were chosen based on a partial autocorrelation function of the Global40 bond price, similar to [30].

	The prior art selection of “input variables” anticipates the claimed dataset “selection”.

           Claim 1's ''creating, by the electronic device comprising at least one processor, a weighted data set based on weighted scores assigned to data in the data set;'' is anticipated by Gomide, et al., page 2796, left column, third full paragraph, where it recites:

Gaussian representation allows all granules to overlap. Therefore, each rule in FBeM contributes to the system output. FBeM singular output is determined as a weighted mean value over all rules...

	The prior art “weighted mean value” anticipates the claimed weighted data set based on weighted scores. Note that Gomide, et al., page 2797, right column, last partial paragraph recites:

With Gaussian membership functions as internal representatives of granules, the expected distance between uncertain instances belonging to two different granules, say … and …, may be given by:

	This means that the prior art converts the input data to Gaussian fuzzy membership functions. This is a weighted data set. The system output in Gomide, et al., page 2796, left column, third full paragraph, where it recites:

Gaussian representation allows all granules to overlap. Therefore, each rule in FBeM contributes to the system output. FBeM singular output is determined as a weighted mean value over all rules...

	Shows that the system output is also a weighted data set (That is, “fuzzy”) and anticipates the clause.

           Claim 1's ''generating, by the electronic device comprising at least one processor, a correlation between the weighted data set and one or more previously correlated weighted data sets; and'' is anticipated by Gomide, et al., page 2799, left column, first partial paragraph, where it recites:

This premise prevails in literature works due to positive correlation between these state variables. FBeM scans the data only once to build the system structure and adjust parameters. This is to emulate a data stream. The rule base is initially empty.

	The prior art “correlation between these state variables” anticipates the claimed “correlation between the weighted data set and one or more previously correlated weighted data sets”.

           Claim 1's ''determining, by the electronic device comprising at least one processor, a recommended action as a response to an event related to the data set, and outcome information for the recommended action, wherein said determining is based at least in part upon the correlation between the weighted data set and one or more previously correlated weighted data sets.'' is anticipated by Gomide, et al., page 2780, right column, first and second full paragraphs, where it recites:

Currently, the most negotiated Brazilian sovereign bonds are the Global 2040, which were issued in 2000, with 40 years maturity. Price movements define the bond rentability: higher prices imply lower rentability. Thus, if investors believe that the bond price will increase and the rentability decrease, they should buy the bond before this expected movement. On the other hand, if the investors believe the bond price will decrease and the rentability increase, they should behave contrariwise. Predicting bond price movements is a crux issue from the point of view of the investors on their portfolio decisions.

Variable selection may enhance the prediction ability of FBeM as well as provide useful insights about the data source. Time series carry a limited number of indispensable variables, while the remainders tend to confuse the underlying predictor. The input variables of FBeM may be 𝑀 consecutive measurements of the time series or we may perform selection of 𝑛 < 𝑀 variables, which are not necessarily sequential. In this experiment, variables were chosen based on a partial autocorrelation function of the Global40 bond price, similar to [30]. Coincidently, autocorrelation analysis has suggested [ℎ−1] and 𝑥[ℎ] for one step ahead, 𝑥[ℎ+1], prediction.

	The prior art “buy” the bond or “behave contrariwise” anticipates the claimed “recommended action”.

Claim 2
           Claim 2's ''The method of claim 1, further comprising performing, by the electronic device comprising at least one processor, statistical analysis on the data set.'' is anticipated by Gomide, et al., page 2798, right column, next to last full paragraph, where it recites:

If the statistics of the time series are non-Gaussian or the time series is the result of some nonlinear operation, the function 𝑓 is nonlinear. When the characteristics of the time series change with time we say 𝑓 is nonstationary. Nonlinear nonstationary functions require that online adaptive models identify time varying relations [ℎ] to perform prediction.

	The prior art “identify time varying relations” anticipates the claimed “statistical analysis”.

Claim 3
           Claim 3's ''The method of claim 1, wherein the weighted data set is created according to weighting guidelines that evolve and develop over time.'' is anticipated by Gomide, et al., page 2798, right column, next to last full paragraph, where it recites:

If the statistics of the time series are non-Gaussian or the time series is the result of some nonlinear operation, the function 𝑓 is nonlinear. When the characteristics of the time series change with time we say 𝑓 is nonstationary. Nonlinear nonstationary functions require that online adaptive models identify time varying relations [ℎ] to perform prediction.

	The prior art “identify time varying relations” anticipates the claimed “weighting guidelines that evolve and develop over time”.

Claim 4
           Claim 4's ''The method of claim 1, further comprising performing statistical analysis on the data set, wherein statistical analysis performed on the data set is performed by a statistical analyses engine programmed with one or more models, wherein each model comprises mathematical instructions for processing the data set.'' is anticipated by Gomide, et al., page 2798, right column, next to last full paragraph, where it recites:

If the statistics of the time series are non-Gaussian or the time series is the result of some nonlinear operation, the function 𝑓 is nonlinear. When the characteristics of the time series change with time we say 𝑓 is nonstationary. Nonlinear nonstationary functions require that online adaptive models identify time varying relations [ℎ] to perform prediction.

	The prior art “adaptive models identify time varying relations” anticipates the claimed “statistical analyses engine programmed with one or more models”.

Claim 5
           Claim 5's ''The method of claim 4, wherein the mathematical instructions comprise weights to be assigned to the data set according to at least one of a source from which the data set was received and an age of the data set.'' is anticipated by Gomide, et al., page 2798, right column, second full paragraph, where it recites:

Although classical neural networks and fuzzy systems can approximate any nonlinear continuous function, they usually demand high quality training data and time-consuming off-line learning. Learning system models from data streams in online mode is a challenging task for most of the classical statistical and emergent computing techniques. Therefore, there exists substantial room for further developments of predictors able to perform online learning using data streams.

	Neural networks assign weights to data.

Claim 6
           Claim 6's ''The method of claim 4, wherein the mathematical instructions comprise at least one of fuzzy logic instructions, Bayesian analyses instructions, neural network analyses instructions, probability calculation instructions, mean calculation instructions, confidence interval calculation instructions, Z-test instructions, T-test instructions, autoregressive modeling instructions, or residual analysis instructions for multiple regression.'' is anticipated by Gomide, et al., page 2798, right column, second full paragraph, where it recites:

Although classical neural networks and fuzzy systems can approximate any nonlinear continuous function, they usually demand high quality training data and time-consuming off-line learning. Learning system models from data streams in online mode is a challenging task for most of the classical statistical and emergent computing techniques. Therefore, there exists substantial room for further developments of predictors able to perform online learning using data streams.

Claim 7
           Claim 7's ''The method of claim 1 wherein the data set for an application area comprises data from a sensor network.'' is anticipated by Gomide, et al., page 2794, left column, second full paragraph, where it recites:

Continuous data stream processing has become a task of primary importance mainly due to the emergence of industrial sensor networks and small scale computing devices that produce massive amounts of data from their environments. In online settings, large unbounded datasets stream in high frequency and bring uncertainty in their instances. Data streams demand fast single-scan-through-the-data algorithms to identifying and storing essential information. Rethinking many existing data mining and machine learning techniques is necessary to consider structural adaptation of information systems based on sequences of never-seen-before instances.

Claim 8
           Claim 8's ''The method of claim 7, further comprising performing, by the electronic device comprising at least one processor, statistical analysis by a statistical analyses engine on the data set.'' is anticipated by Gomide, et al., page 2796, right column, first partial paragraph, where it recites:

Modeling nonstationarv functions requires tracking time-varying functions/[-q. Data streams require choosing a modeling framework and designing recursive algorithm to decide when and how to proceed structural and parametric adaptation of models.

Claim 9
           Claim 9's ''The method of claim 7 further comprising performing statistical analysis on the data set, wherein the statistical analyses engine is configured to be programmed with one or more models, wherein each model comprises mathematical instructions for processing the data set.'' is anticipated by Gomide, et al., page 2796, right column, first partial paragraph, where it recites:

Modeling nonstationary functions requires tracking time-varying functions/[-q. Data streams require choosing a modeling framework and designing recursive algorithm to decide when and how to proceed structural and parametric adaptation of models.

	Further, it is anticipated by Gomide, et al., page 2798, right column, next to last full paragraph, where it recites:

If the statistics of the time series are non-Gaussian or the time series is the result of some nonlinear operation, the function 𝑓 is nonlinear. When the characteristics of the time series change with time we say 𝑓 is nonstationary. Nonlinear nonstationary functions require that online adaptive models identify time varying relations [ℎ] to perform prediction.

	The prior art “adaptive models identify time varying relations” anticipates the claimed “statistical analyses engine”.

Claim 10
           Claim 10's ''The method of claim 9, wherein the mathematical instructions comprise weights to be assigned to the data set according to at least one of a source from which the data set was received or an age of the data set.'' is anticipated by Gomide, et al., page 2798, right column, second full paragraph, where it recites:

Although classical neural networks and fuzzy systems can approximate any nonlinear continuous function, they usually demand high quality training data and time-consuming off-line learning. Learning system models from data streams in online mode is a challenging task for most of the classical statistical and emergent computing techniques. Therefore, there exists substantial room for further developments of predictors able to perform online learning using data streams.

	Neural networks assign weights to data.

Claim 11
           Claim 11's ''The method of claim 9, wherein the mathematical instructions comprise at least one of fuzzy logic instructions, Bayesian analyses instructions, neural network analyses instructions, probability calculation instructions, mean calculation instructions, confidence interval calculation instructions, Z-test instructions, T-test instructions, autoregressive modeling instructions, or residual analysis instructions for multiple regression.'' is anticipated by Gomide, et al., page 2798, right column, second full paragraph, where it recites:

Although classical neural networks and fuzzy systems can approximate any nonlinear continuous function, they usually demand high quality training data and time-consuming off-line learning. Learning system models from data streams in online mode is a challenging task for most of the classical statistical and emergent computing techniques. Therefore, there exists substantial room for further developments of predictors able to perform online learning using data streams.

Claim 12
           Claim 12's ''selecting, by an electronic device comprising at least one processor, a data set for an application area;'' is anticipated by Gomide, et al., page 2800, right column, second full paragraph, where it recites:

Variable selection may enhance the prediction ability of FBeM as well as provide useful insights about the data source. Time series carry a limited number of indispensable variables, while the remainders tend to confuse the underlying predictor. The input variables of FBeM may be inconsecutive measurements of the time series or we may perform selection of n < M variables, which are not necessarily sequential. In this experiment, variables were chosen based on a partial autocorrelation function of the Global40 bond price, similar to [30].

	The prior art selection of “input variables” anticipates the claimed dataset “selection”.

           Claim 12's ''analyzing, by the electronic device comprising at least one processor, the data set based on fuzzy logic instructions;'' is anticipated by Gomide, et al., page 2798, right column, second full paragraph, where it recites:

Although classical neural networks and fuzzy systems can approximate any nonlinear continuous function, they usually demand high quality training data and time-consuming off-line learning. Learning system models from data streams in online mode is a challenging task for most of the classical statistical and emergent computing techniques. Therefore, there exists substantial room for further developments of predictors able to perform online learning using data streams.

           Claim 12's ''generating, by the electronic device comprising at least one processor, a recommended action and outcome information for the recommended action; and'' is anticipated by Gomide, et al., page 2780, right column, first and second full paragraphs, where it recites:

Currently, the most negotiated Brazilian sovereign bonds are the Global 2040, which were issued in 2000, with 40 years maturity. Price movements define the bond rentability: higher prices imply lower rentability. Thus, if investors believe that the bond price will increase and the rentability decrease, they should buy the bond before this expected movement. On the other hand, if the investors believe the bond price will decrease and the rentability increase, they should behave contrariwise. Predicting bond price movements is a crux issue from the point of view of the investors on their portfolio decisions.

Variable selection may enhance the prediction ability of FBeM as well as provide useful insights about the data source. Time series carry a limited number of indispensable variables, while the remainders tend to confuse the underlying predictor. The input variables of FBeM may be 𝑀 consecutive measurements of the time series or we may perform selection of 𝑛 < 𝑀 variables, which are not necessarily sequential. In this experiment, variables were chosen based on a partial autocorrelation function of the Global40 bond price, similar to [30]. Coincidently, autocorrelation analysis has suggested [ℎ−1] and 𝑥[ℎ] for one step ahead, 𝑥[ℎ+1], prediction.

	The prior art “buy” the bond or “behave contrariwise” anticipates the claimed “recommended action”.

           Claim 12's ''performing, by the electronic device comprising at least one processor, statistical analysis by a statistical analysis engine configured to be programmed with one or more models, wherein each model comprises mathematical instructions for processing the data set, wherein the mathematical instructions comprise weights to be assigned to the data set according to at least one of a source from which the data set was received or an age of the data set.'' is anticipated by Gomide, et al., page 2798, right column, second full paragraph, where it recites:

Although classical neural networks and fuzzy systems can approximate any nonlinear continuous function, they usually demand high quality training data and time-consuming off-line learning. Learning system models from data streams in online mode is a challenging task for most of the classical statistical and emergent computing techniques. Therefore, there exists substantial room for further developments of predictors able to perform online learning using data streams.

	Neural networks assign weights to data.

Claim 13
           Claim 13's ''The method of claim 12, wherein the mathematical instructions comprise at least one of fuzzy logic instructions, Bayesian analyses instructions, neural network analyses instructions, probability calculation instructions, mean calculation instructions, confidence interval calculation instructions, Z-test instructions, T-test instructions, autoregressive modeling instructions, or residual analysis instructions for multiple regression.'' is anticipated by Gomide, et al., page 2798, right column, second full paragraph, where it recites:

Although classical neural networks and fuzzy systems can approximate any nonlinear continuous function, they usually demand high quality training data and time-consuming off-line learning. Learning system models from data streams in online mode is a challenging task for most of the classical statistical and emergent computing techniques. Therefore, there exists substantial room for further developments of predictors able to perform online learning using data streams.

Claim 14
           Claim 14's ''receiving, by the electronic device comprising at least one processor, current data from at least one of a plurality of sources;'' is anticipated by Gomide, et al., page 2794, left column, second full paragraph, where it recites:

Continuous data stream processing has become a task of primary importance mainly due to the emergence of industrial sensor networks and small scale computing devices that produce massive amounts of data from their environments. In online settings, large unbounded datasets stream in high frequency and bring uncertainty in their instances. Data streams demand fast single-scan-through-the-data algorithms to identifying and storing essential information. Rethinking many existing data mining and machine learning techniques is necessary to consider structural adaptation of information systems based on sequences of never-seen-before instances.

	The prior art “industrial sensor networks and small scale computing devices that produce massive amounts of data from their environments” anticipates the claimed “current data from at least one of a plurality of sources”.

           Claim 14's ''comparing, by the electronic device comprising at least one processor, the current data and the previously received data; and'' is anticipated by Gomide, et al., page 2798, left column, second and third full paragraphs, where it recites:

A granule should be removed from the FBeM structure if it seems to be inconsistent with the current concept. Common removing strategies either (/) retire stale granules by age, (/'/) exclude the weakest granules based on error values or (/'//) delete the most inactive granules. In FBeM, we opt by the strategy of deleting inactive granules. Stale granules may still be useful in the current environment while weak granules are attempted to be invigorated through adapting parameters of singular and granular functions.

FBeM granules are deleted when they become inactive during a number of processing steps, hr. If the application requires memorization of rare events, or if cyclical drifts are expected, then it may be the case to let all granules live forever. Removing inactive granules periodically helps to keep the rule base updated.

           Claim 14's ''providing, by the electronic device comprising at least one processor, a recommended action and outcome information for the recommended action based at least in part on the comparison.'' is anticipated by Gomide, et al., page 2780, right column, first and second full paragraphs, where it recites:

Currently, the most negotiated Brazilian sovereign bonds are the Global 2040, which were issued in 2000, with 40 years maturity. Price movements define the bond rentability: higher prices imply lower rentability. Thus, if investors believe that the bond price will increase and the rentability decrease, they should buy the bond before this expected movement. On the other hand, if the investors believe the bond price will decrease and the rentability increase, they should behave contrariwise. Predicting bond price movements is a crux issue from the point of view of the investors on their portfolio decisions.

Variable selection may enhance the prediction ability of FBeM as well as provide useful insights about the data source. Time series carry a limited number of indispensable variables, while the remainders tend to confuse the underlying predictor. The input variables of FBeM may be 𝑀 consecutive measurements of the time series or we may perform selection of 𝑛 < 𝑀 variables, which are not necessarily sequential. In this experiment, variables were chosen based on a partial autocorrelation function of the Global40 bond price, similar to [30]. Coincidently, autocorrelation analysis has suggested [ℎ−1] and 𝑥[ℎ] for one step ahead, 𝑥[ℎ+1], prediction.

	The prior art “buy” the bond or “behave contrariwise” anticipates the claimed “recommended action”.

Claim 15
           Claim 15's ''The method of claim 14, wherein the plurality of sources includes disparate sources.'' is anticipated by Gomide, et al., page 2794, left column, second full paragraph, where it recites:

Continuous data stream processing has become a task of primary importance mainly due to the emergence of industrial sensor networks and small scale computing devices that produce massive amounts of data from their environments. In online settings, large unbounded datasets stream in high frequency and bring uncertainty in their instances. Data streams demand fast single-scan-through-the-data algorithms to identifying and storing essential information. Rethinking many existing data mining and machine learning techniques is necessary to consider structural adaptation of information systems based on sequences of never-seen-before instances.

	The prior art “industrial sensor networks and small scale computing devices that produce massive amounts of data from their environments” anticipates the claimed “current data from at least one of a plurality of sources”.

Claim 16
           Claim 16's ''The method of claim 14, further comprising a database of previously recommended actions associated with the previously received data, wherein the electronic device is further configured to provide a recommended action and outcome information based at least in part on the current data, the previously received data, or the associated previously recommended actions.'' is anticipated by Gomide, et al., page 2780, right column, first and second full paragraphs, where it recites:

Currently, the most negotiated Brazilian sovereign bonds are the Global 2040, which were issued in 2000, with 40 years maturity. Price movements define the bond rentability: higher prices imply lower rentability. Thus, if investors believe that the bond price will increase and the rentability decrease, they should buy the bond before this expected movement. On the other hand, if the investors believe the bond price will decrease and the rentability increase, they should behave contrariwise. Predicting bond price movements is a crux issue from the point of view of the investors on their portfolio decisions.

Variable selection may enhance the prediction ability of FBeM as well as provide useful insights about the data source. Time series carry a limited number of indispensable variables, while the remainders tend to confuse the underlying predictor. The input variables of FBeM may be 𝑀 consecutive measurements of the time series or we may perform selection of 𝑛 < 𝑀 variables, which are not necessarily sequential. In this experiment, variables were chosen based on a partial autocorrelation function of the Global40 bond price, similar to [30]. Coincidently, autocorrelation analysis has suggested [ℎ−1] and 𝑥[ℎ] for one step ahead, 𝑥[ℎ+1], prediction.

	The prior art “buy” the bond or “behave contrariwise” anticipates the claimed “recommended action”.

Claim 17
           Claim 17's ''identifying, by an electronic device comprising at least one processor, data sources for an application area;'' is anticipated by Gomide, et al., page 2794, left column, second full paragraph, where it recites:

Continuous data stream processing has become a task of primary importance mainly due to the emergence of industrial sensor networks and small scale computing devices that produce massive amounts of data from their environments. In online settings, large unbounded datasets stream in high frequency and bring uncertainty in their instances. Data streams demand fast single-scan-through-the-data algorithms to identifying and storing essential information. Rethinking many existing data mining and machine learning techniques is necessary to consider structural adaptation of information systems based on sequences of never-seen-before instances.

	The prior art “industrial sensor networks and small scale computing devices that produce massive amounts of data from their environments” anticipates the claimed “current data from at least one of a plurality of sources”.

           Claim 17's ''selecting, by the electronic device comprising at least one processor, variables to be searched for in each identified data source;'' is anticipated by Gomide, et al., page 2800, right column, second full paragraph, where it recites:

Variable selection may enhance the prediction ability of FBeM as well as provide useful insights about the data source. Time series carry a limited number of indispensable variables, while the remainders tend to confuse the underlying predictor. The input variables of FBeM may be inconsecutive measurements of the time series or we may perform selection of n < M variables, which are not necessarily sequential. In this experiment, variables were chosen based on a partial autocorrelation function of the Global40 bond price, similar to [30].

           Claim 17's ''assigning, by the electronic device comprising at least one processor, weights to each variable searched, wherein weights correspond to relevance of information in each data source;'' is anticipated by Gomide, et al., page 2795, right column, first full paragraph, where it recites:

Scatter fuzzy partitioning uses subsets ^ywhich can be extended to fuzzy hyperboxes in a product space by means of alpha level sets. The scattering process clusters the data into information granules when appropriate. Granules are positioned at arbitrary locations into the product space. An aspect to be taken into account with scattering-type granulation refers to searching for a suitable amount of partitions, their positions and sizes. Figure 2 illustrates the different types of data granulation.

	The prior art “searching for a suitable amount of partitions, their positions and sizes” anticipates the claimed weights to each variable searched, wherein weights correspond to relevance of information in each data source.

	Note that “amount of partitions, their positions and sizes” determines the “weight” (or, “membership” of the data). Data under different Gaussians have less “relevance” to each other than data under the same Gaussian.

           Claim 17's ''identifying, by the electronic device comprising at least one processor, instructions to apply to a search of a selected variable in an identified data source;'' is anticipated by Gomide, et al., page 2798, right column, next to last full paragraph, where it recites:

If the statistics of the time series are non-Gaussian or the time series is the result of some nonlinear operation, the function /is nonlinear. When the characteristics of the time series change with time we say /is nonstationarv. Nonlinear nonstationary functions require that online adaptive models identify time varying relations Am to perform prediction.

	The prior art “adaptive models identify time varying relations” anticipate the claimed “instructions to apply to a search of a selected variable in an identified data source”.

           Claim 17's ''conducting, by the electronic device comprising at least one processor, a correlation process, wherein a current scenario is correlated with previous scenarios;'' is anticipated by Gomide, et al., page 2799, left column, first partial paragraph, where it recites:

This premise prevails in literature works due to positive correlation between these state variables. FBeM scans the data only once to build the system structure and adjust parameters. This is to emulate a data stream. The rule base is initially empty.

           Claim 17's ''conducting, by the electronic device comprising at least one processor, multiple analysis on the current scenario;'' is anticipated by Gomide, et al., page 2798, right column, second full paragraph, where it recites:

Although classical neural networks and fuzzy systems can approximate any nonlinear continuous function, they usually demand high quality training data and time-consuming off-line learning. Learning system models from data streams in online mode is a challenging task for most of the classical statistical and emergent computing techniques. Therefore, there exists substantial room for further developments of predictors able to perform online learning using data streams.

	Further, it is anticipated by Gomide, et al., page 2799, left column, first partial paragraph, where it recites:

This premise prevails in literature works due to positive correlation between these state variables. FBeM scans the data only once to build the system structure and adjust parameters. This is to emulate a data stream. The rule base is initially empty.

           Claim 17's ''determining, by the electronic device comprising at least one processor, at least one next likely outcome or event for at least one time point;'' is anticipated by Gomide, et al., page 2798, right column, next to last full paragraph, where it recites:

If the statistics of the time series are non-Gaussian or the time series is the result of some nonlinear operation, the function /is nonlinear. When the characteristics of the time series change with time we say /is nonstationary. Nonlinear nonstationary functions require that online adaptive models identify time varying relations /[A] to perform prediction.

           Claim 17's ''identifying, by the electronic device comprising at least one processor, at least one recommendation for each time point, wherein the at least one recommendation is based on the at least one next likely outcome or event;'' is anticipated by Gomide, et al., page 2780, right column, first full paragraph, where it recites:

Currently, the most negotiated Brazilian sovereign bonds are the Global 2040, which were issued in 2000, with 40 years maturity. Price movements define the bond rentability: higher prices imply lower rentability. Thus, if investors believe that the bond price will increase and the rentability decrease, they should buy the bond before this expected movement. On the other hand, if the investors believe the bond price will decrease and the rentability increase, they should behave contrariwise. Predicting bond price movements is a crux issue from the point of view of the investors on their portfolio decisions.

	Potential increase/decrease is a consequence. Buy/sell is a recommendation.

           Claim 17's ''determining, by the electronic device comprising at least one processor, at least one potential consequence for each recommendation;'' is anticipated by Gomide, et al., page 2780, right column, first full paragraph, where it recites:

Currently, the most negotiated Brazilian sovereign bonds are the Global 2040, which were issued in 2000, with 40 years maturity. Price movements define the bond rentability: higher prices imply lower rentability. Thus, if investors believe that the bond price will increase and the rentability decrease, they should buy the bond before this expected movement. On the other hand, if the investors believe the bond price will decrease and the rentability increase, they should behave contrariwise. Predicting bond price movements is a crux issue from the point of view of the investors on their portfolio decisions.

           Claim 17's ''performing, by the electronic device comprising at least one processor, an action based upon the at least one recommendation and at least one potential consequence; and'' is anticipated by Gomide, et al., page 2780, right column, first full paragraph, where it recites:

Currently, the most negotiated Brazilian sovereign bonds are the Global 2040, which were issued in 2000, with 40 years maturity. Price movements define the bond rentability: higher prices imply lower rentability. Thus, if investors believe that the bond price will increase and the rentability decrease, they should buy the bond before this expected movement. On the other hand, if the investors believe the bond price will decrease and the rentability increase, they should behave contrariwise. Predicting bond price movements is a crux issue from the point of view of the investors on their portfolio decisions.

	Potential increase/decrease is a consequence. Buy/sell is a recommendation.

           Claim 17's ''storing, by the electronic device comprising at least one processor, results of the action.'' is anticipated by Gomide, et al., page 2794, left column, second full paragraph, where it recites:

Continuous data stream processing has become a task of primary importance mainly due to the emergence of industrial sensor networks and small scale computing devices that produce massive amounts of data from their environments. In online settings, large unbounded datasets stream in high frequency and bring uncertainty in their instances. Data streams demand fast single-scan-through-the-data algorithms to identifying and storing essential information. Rethinking many existing data mining and machine learning techniques is necessary to consider structural adaptation of information systems based on sequences of never-seen-before instances.

Claim 18
           Claim 18's ''The method of claim 17, wherein the making of at least one prediction, the identifying of at least one recommendation, or the determining of at least one potential consequence are executed simultaneously.'' is anticipated by Gomide, et al., page 2780, right column, first full paragraph, where it recites:

Currently, the most negotiated Brazilian sovereign bonds are the Global 2040, which were issued in 2000, with 40 years maturity. Price movements define the bond rentability: higher prices imply lower rentability. Thus, if investors believe that the bond price will increase and the rentability decrease, they should buy the bond before this expected movement. On the other hand, if the investors believe the bond price will decrease and the rentability increase, they should behave contrariwise. Predicting bond price movements is a crux issue from the point of view of the investors on their portfolio decisions.

	Potential increase/decrease is a consequence. Buy/sell is a recommendation.

Claim 19
           Claim 19's ''The method of claim 17, wherein the instructions comprise at least one of fuzzy logic instructions, Bayesian analyses instructions, neural network analyses instructions, probability calculation instructions, mean calculation instructions, confidence interval calculation instructions, Z-test instructions, T-test instructions, autoregressive modeling instructions, or residual analysis instructions for multiple regression.'' is anticipated by Gomide, et al., page 2798, right column, second full paragraph, where it recites:

Although classical neural networks and fuzzy systems can approximate any nonlinear continuous function, they usually demand high quality training data and time-consuming off-line learning. Learning system models from data streams in online mode is a challenging task for most of the classical statistical and emergent computing techniques. Therefore, there exists substantial room for further developments of predictors able to perform online learning using data streams.

Claim 20
           Claim 20's ''The method of claim 17, wherein the action performed comprises presenting the at least one recommendation and at least one consequence to a user for a user input.'' is anticipated by Gomide, et al., page 2780, right column, first full paragraph, where it recites:

Currently, the most negotiated Brazilian sovereign bonds are the Global 2040, which were issued in 2000, with 40 years maturity. Price movements define the bond rentability: higher prices imply lower rentability. Thus, if investors believe that the bond price will increase and the rentability decrease, they should buy the bond before this expected movement. On the other hand, if the investors believe the bond price will decrease and the rentability increase, they should behave contrariwise. Predicting bond price movements is a crux issue from the point of view of the investors on their portfolio decisions.

	Potential increase/decrease is a consequence. Buy/sell is a recommendation.










Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.
                If you need to send an Official facsimile transmission, please send it to (571) 273-8300.
                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.
            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building.
                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
29 JUN 2022